Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1525

                           GARY A. BENNETT,
                        Plaintiff, Appellant,

                                      v.

                     DANIEL SZOSTKIEWICZ, ETC.,
                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Michael A. Ponsor,           U.S. District Judge]


                                   Before

                        Selya, Circuit Judge,
                   Coffin, Senior Circuit Judge,
                    and Smith,* District Judge.


     Tani E. Sapirstein, with whom Sapirstein & Sapirstein was on
brief, for appellant.
     John H. Fitz-Gibbon, with whom Harry L. Miles, Green, Miles,
Lipton, White & Fitz-Gibbon, John C. Sikorski, and Robinson
Donovan, P.C. were on brief, for appellees.



                             March 24, 2004



__________
*Of the District of Rhode Island, sitting by designation.
          Per Curiam.    This appeal follows the entry of a judgment

in favor of defendants-appellees Daniel Szostkiewicz (mayor of the

City of Holyoke), Marc Cournoyer (Holyoke's police chief), and

Stephen   Donoghue    (Holyoke's    former   police    chief).        The

circumstances of the case are limned in our opinion in Bennett v.

City of Holyoke, ___ F.3d ___ (1st Cir. 2004) [No. 03-1520], dated

March 22, 2004, and need not be repeated here.

          In   this   appeal,   plaintiff-appellant   Gary   A.   Bennett

challenges two mid-trial evidentiary rulings of the district court:

(i) the exclusion of so-called comparator evidence anent Ralph

DiNapoli and Joseph Garcia, and (ii) the admission of evidence

regarding the criminality of Bennett's conduct in surreptitiously

recording a conversation.1

          It is black-letter law that a district court possesses

broad discretion in connection with the admission or exclusion of

evidence, and that its determinations in that wise are reviewed

only for abuse of discretion.       Udemba v. Nicoli, 237 F.3d 8, 14

(1st Cir. 2001); Iacobucci v. Boulter, 193 F.3d 14, 20 (1st Cir.

1999). We have carefully reviewed the rulings at issue here and we

are satisfied that the trial court, in both instances, acted well

within the encincture of its discretion.      Given the fact-specific


     1
      Bennett elaborates on this assignment of error by attacking
(i) the trial court's willingness to take judicial notice of the
applicable criminal statute, Mass. Gen. Laws ch. 272, § 99, and
(ii) the jury instructions related to this evidence.      We have
considered and rejected both theories.

                                   -2-
nature   of   both    the   case   and   the    disputed   rulings,   further

discussion    would   serve   no   useful      purpose.    Accordingly,   the

judgments entered below in favor of Szostkiewicz, Cournoyer, and

Donoghue will be



Affirmed.




                                     -3-